ORDER
Jake Mansfield filed an application for Supplemental Security Income (“SSI”) benefits in July 1992, and an administrative law judge found him disabled. In August 1995, however, the Social Security Administration suspended Mansfield’s benefits under 42 U.S.C. § 402(x)(1) because of his confinement to Dodgeville Correctional Center in Dodgeville, Wisconsin, Mansfield, proceeding pro se, filed this suit in 1999, challenging the suspension of his SSI benefits during his incarceration. The district court, screening the case under 28 U.S.C. § 1915A, noted that Mansfield did not allege that he had exhausted his administrative remedies, and then went on to address the merits by dismissing Mansfield’s complaint for failure to state a claim. Invoking § 402(x)(1)(A), the court stated that SSI benefits are not payable to individuals such as Mansfield who are incarcerated for committing a felony. Mansfield appeals.
The district court properly ruled that Mansfield failed to show exhaustion of remedies and to state a claim upon which relief can be granted. We have considered all of Mansfield’s contentions on appeal and have found them to be without merit. The judgment of the district court is AFFIRMED.